Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

1.	The following is a Final Office Action in response to communication received on 7/11/2022. Claims 1- 20 and 26-30 have been examined in this application. 
Response to Amendments 
2.	Applicant’s amendments to claims 1, 5-6, 8-10, 14-15, and 17-18 are acknowledged.  Applicant’s cancellation of claims 21-25 is acknowledged. Applicant’s addition of new claims 26-30 is acknowledged. 
Response to Arguments 
3.	On remarks pages 9-10, Applicant argues that the claims are not a mental process because it cannot be performed in the human mind since the claims recite use of a computer or computer networks. The Examiner strongly disagrees. 
	The USPTO October 2019 Update Subject Matter Eligibility page 8 recites the following: 
	
	ii. A Claim That Requires A Computer May Still Recite A Mental Process 
	Claims can recite a mental process even if they are claimed as being performed on a computer.52 Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.53 
	In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer.54 
	Furthermore, examiners should keep in mind that both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes.55 For example, in Mortgage Grader, Inc. v. First Choice Loan Servs., Inc., the patentee claimed a computer-implemented system and a method for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The Federal Circuit held that the computer-implemented system and method for “anonymous loan shopping” was an abstract idea because it could be “performed by humans without a computer.”56	

	Therefore since based on the above, the claims can require a computer but still recite a mental process, the Examiner finds Applicant’s arguments not persuasive.  Further the Examiner has provided reasoning under the practical application step and the significantly more step in the 101 rejection below as to why the additional elements recited of the computer and or computer network elements do not recite a practical application or significantly more. 
	For example the amended limitation of “both the first and second characteristics included in the first network communication to reduce at least one of a network bandwidth used or a number of communications relative to systems that use network communications for separate media impressions” merely recite gathering data under the practical application step and or generally linking the use of the judicial exception to content on a webpage displayed on a user's device environment or field of use.  Reconsidering this data gathering under the significantly more step merely recites receiving or transmitting data over a network, e.g. using the Internet to gather data and or automating mental tasks.  In that a human operator can traditionally decide to mail or send or hand deliver requested information in one or more packets of information, providing information in less or fewer packets reduces use of resources like network bandwidth or a number of communications that need to be delivered or mailed as well as other resources like cost. 
	Therefore the Examiner respectfully disagrees with Applicant’s arguments. 
4.	On pages 10-11 of Remarks, Applicant argues the claims do not recite a method of organizing human activity.  
	Applicant argues the claims never actually recites people viewing or interacting with content. The Examiner respectfully disagrees, the USPTO October 2019 Update: Subject Matter Eligibility page 1 (cited herein): makes it clear that a claim can recite a concept without ever explicitly using the words: 
	
 	The following discussion provides more information about how to determine whether a claim recites a judicial exception. 
	A. Meaning Of “Recites” 

	In Step 2A Prong One, the 2019 PEG instructs examiners to evaluate whether a claim recites a judicial exception, i.e., an abstract idea enumerated in Section I of the 2019 PEG, a law of nature, or a natural phenomenon. The 2019 PEG did not change the meaning of “recites” from how this term is used in the Manual of Patent Examining Procedure (MPEP).While the terms “set forth” and “describe” are thus both equated with “recite,” their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims “set forth” an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, “described” the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.” 4 That is, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. 
Thus, when determining whether a claim “recites” a judicial exception, examiners should: 
	• evaluate the claim to determine whether it sets forth or describes an abstract idea in accordance with the examination instructions in the 2019 PEG and the groupings of abstract ideas that are further clarified in Section II of this update; 
	• evaluate the claim to determine whether it sets forth or describes a product of nature in accordance with the guidance in MPEP 2106.04(b) and (c), including the markedly different characteristics analysis; and 

	Here, the claims recite receiving viewed or interacted information from the client device (see claim 1 at the receive step), where Applicant’s own specification makes it clear that a client device is a device used by a user (see paragraphs 0032-0033).  Therefore the claims recite collecting and correlating information to determine which demographics viewed or interacted with content like ads. 
	Further Applicant argues that even if the concepts could be read into the claims merely determining demographics is not the same thing as “organizing human activity,”  The Examiner respectfully disagrees as the claims recite the idea of collecting and correlating information to determine which demographics viewed or interacted with content like ads which is subject matter where the commercial or legal interaction
is advertising, marketing, or sales activities or behaviors which is one of the groups of the certain method of organizing human activity (see October 2019 Update: subject matter eligibility page 6). Therefore the Examiner respectfully disagrees with Applicant’s arguments. 
5.	On pages 12-14 of Remarks Applicant argues Prong Two of Revised Step 2A.  While the Examiner understands Applicant’s arguments directed to the specification and in particular cited paragraphs 0084, 0027, 0059, 0063, 0077, and 0107 (see Remarks page 12), such specific limitations are not actually required by the claims, therefore such arguments are not persuasive. 
	 The specification discusses specifics with respect to how a master tag or a tag that logs multiple ad impressions with one call is implemented.  These limitations are not required by the claims.   
	The October 2019 Update Subject Matter Eligibility pages 12-13 requires such improvements as argued by Applicant to be recited in the claims (cited herein): 
	
	B. An Improvement in the Functioning of a Computer or an Improvement to Other Technology or Technical Field 
	An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. The courts have not provided an explicit test for this consideration. However, MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”). 

The improvement analysis under the 2019 PEG differs in some respects from prior guidance. Under prior guidance, at both Steps 2A and 2B, the improvements analysis considered whether the claimed invention improves upon conventional technology.70 Under the 2019 PEG, in contrast, the “improvements” analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. 
	Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field. 
	During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.74 For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.	

	therefore such arguments are not persuasive.

	Rather at best claim 1 can merely require sending multiple pieces of displayed, to be displayed, or used to be displayed information to another computer at one time where a normal ad tag for example does this by sending multiple pieces of information to another computer.  See the following references that teach ad tags send multiple pieces of information: 
	-Non- Patent Literate Ad Ops Insider How to read DoubleClick ad tags and ad tag variables dated 2/25/2010.  The NPL reference shows ad tags include many different objects with different characteristics.  
	- Heffernan et al. (United States patent Application Publication Number: US 2012/0215621) as detailed in the office action below under the prior art teaches ad tag include multiple different pieces of information related to the page or ad (see paragraphs 0044, 0046-0047, and 0050). 
	- Little (United States Patent Application publication Number: US 2008/0294523) paragraph 0027 “In the present embodiment, the ad tags comprise computer code, such as HTML code. Each ad tag may include any appropriate information, such as website information, ad types, and pixel data. For example, the ad tags may include the publisher system's 112 name, publisher system's 112 network ID, the ad type (e.g., skyscraper, popunders, etc.), an age or duration of the ad tag, and pricing information.”
	It is noted that the above references (other than Heffernan et al.) are not relied upon for prior art purposes rather to just respond to Applicant’s arguments regarding ad tags and their usage.
	There is no actual requirement in the claims for multiple ad impressions being transmitted in one master ad tag as specifically disclosed in the specification as discussed above, since the first and second objects could all be different parts of the same ad tag for the same ad or related to web page content presented alongside the ad (for example what the publisher is, what page it will be presented on, keywords to use, a content identifier, a media identifier, a source id, publisher’s name, etc. as disclosed in the above references), since they are “concurrently presented with the collector media object at the client device.”  This point is further proven by the fact that the media objects don’t even have to necessarily be ads (see dependent claim 4). 
	Therefore the Examiner respectfully disagrees with Applicant’s arguments.  
6.	On pages 14-15 of Remarks, Applicant argues Step 2B- Claim 1 Amounts to Significantly More than an Abstract Idea.  Again like in section 5 above in this response to arguments section, the Examiner understands Applicant’s arguments however since the limitations are not actually required or recited in the claims, therefore the Examiner finds the arguments not persuasive. 
7.	On remarks page 15, Applicant argues rejections under 112 second/b.  In view of Applicant’s amendments the previous rejections under 112 second/b have been withdrawn. 
8.	On remarks page 16, Applicant argues the 112 f/sixth paragraph interpretation. The Examiner has withdrawn the previous 112 f sixth paragraph interpretations in view of Applicant’s amendments. 
9.	On pages 16-18 of Remarks, Applicant argues Applicant’s claims as amended.  Examiner notes that the Examiner has updated the rejection below to reflect Applicant’s amendments.  With respect to Applicant’s arguments with respect to the limitations of communicating multiple pieces of information in one communication rather than more than one the Examiner interprets this to be taught in Heffernan et al. in at least paragraphs 0044, 0046-0047, and 0050.  
	Here Heffernan et al. teaches receiving a tag or tags that includes executable instructions from a client device browser, where a tag or tags may include advertisements and/or content and include things like ad campaign identification information, a content identifier, source id, placement id, creative type, a media identifier, and/or user identification information.  Further Heffernan et al. teaches ads or content can be web pages, streaming video, and streaming audio (see paragraphs 0044 and 0047), for dependent claim 4.  It is noted that the limitation is broad enough to include or recite (1) a tag being sent that includes information related to one ad (since this information is sent from the client device) like ad campaign, a creative type ID, source ID, etc. (see paragraph 0046) or (2) or alternatively or additionally could read on a tag that includes both ad and content (since this information is sent from the client device) like (ad campaign identification information, a content identifier, a media identifier, and/or a user identification), where content, media, and ads can include these like video and audio (see paragraphs 0044, 0046-0047, and 0050) . 
	Again as with the 101 rejection response to arguments section above there is no requirement in the claim for a master tag that tracks multiple ad impressions as specifically disclosed in the argued specification, as the claim language is much broader and can include multiple different interpretations as discussed above. 
	Therefore the Examiner finds the argument not persuasive. 
Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11. 	Claims 1- 20 and 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim(s) recite(s) collecting and correlating information to determine which
demographics viewed or interacted with content like ads. Collecting and correlating
information to determine which demographics viewed or interacted with content like ads
is a mental process as well as subject matter where the commercial or legal interaction
is advertising, marketing, or sales activities or behaviors which is a certain method of
organizing human activity. Since the claims recite mental processes as well as certain methods of organizing human activity which are in the enumerated groupings of
abstract ideas, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application because the
claims merely recite limitations previously found not to be indicative of integration into a
practical application, in that the claims merely recite:
	(1) adding the words "apply it" (or an equivalent) with the judicial exception, or
mere instructions to implement an abstract idea on a computer, or merely uses a
computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as
recited in the claims: (a) memory, first instructions; interface circuitry to:, (b) processor circuitry, (c) a non-transitory tangible computer readable storage medium comprising first instructions, when executed, cause a machine to at least, (d) using interface circuitry, and (e) using processor circuitry (see claims 1-20 and 26-30)
	(2) Adding insignificant extrasolution activity to the judicial exception (see MPEP
2106.05(g)). Specifically as recited in the claims: mere data gathering in conjunction
with the abstract idea (see claims 1-20 and 26-30)
	And (3) Generally linking the use of the judicial exception to a particular
technological environment or field of use (see MPEP 2106.05(h)). Specifically as
recited in the claims: generally linking the use of the judicial exception to content on a
webpage displayed on a user's device environment or field of use (see claims 1-20 and 26-30)
	The claim(s) does/do not include additional elements that are sufficient to
amount to significantly more than the judicial exception because the claims merely recite limitations not indicative of inventive concept (significantly more) in that the claims
merely recite:
	(1) receiving or transmitting data over a network, e.g. using the Internet to gather
data (see claims 1-20 and 26-30) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(2) presenting offers and gathering statistics (see claims 1-20 and 26-30) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): OIP Techs., 788 F.3d at 1362-63, 115 USPO2d at 1092-93)
	(3) automating mental tasks (see claims 1, 8-10, 17-18, and 30)(see US PTO July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(4) hypertext transfer protocol(HTTP) requests (see claims 5,14, and 27)
	- Rugg et al. (United States Patent Application Publication Number: US
2002/0035566) paragraph 0052 "The function of the first server front end 135 is to
provide an Internet interface between the user computer 105 and the first server 130.
As will be known to those in the art, a "web front end" is a computer system that
receives hypertext transfer protocol (http) requests from a web browser computer
program directed to a specific URL, provides responses to the requesting computer
system that, when processed by the web browser computer program, displays a page of
the Internet web site associated with the URL. For example, an exemplary URL
employed for the present invention at the time of filing this patent application is
"http://www.choicepoint.net/polly". Directing an Internet-connected computer system
with an operative Internet web browser program at this URL causes display of the home
page associated with this web site on the computer's display. Such operations are well
known to those skilled in the art and will not be discussed further herein."
	- Jager et al. (United States Patent Application Publication Number: US
2002/0052937) paragraph 0037 " The Web server computer 8 com prises a general
purpose server computer for receiving and responding to Hypertext Transfer Protocol
("HTTP") requests as known to those skilled in the art."
	-Narin (United States Patent Application Publication number: US
2002/0091755) paragraph 0053 " The web browser sends the HTTP request in step 604
to the server computing device 508 through the network 504 using the appropriate
transmission protocols, such as Internet transmission protocols, which are well-known in
the art"
	(5) cookies on domains( see claim 7, 16, and 29)
	- Jorgenson (United States Patent Application Publication Number: US
2003/0105805) paragraph 0158 "as is well known in the art, HTTP cookies are scoped
within certain domains and expiration timeframes"
	- Tarafdar et al. (United States Patent Application Publication Number: US
2014/0164447) paragraph 0005" it is known the art, in accordance with the HTTP
protocol, for a server identified by a given domain name to store one or more cookies on
the client machine of an end-user visiting a website hosted by that server. The cookie
contains typically data relevant to the client or to the end-user, such as state information
for a given web session, a record of visits, purchases, and/or other past activities on the
website by the end-user. Further, a cookie might contain a unique identifier for the
client, allowing them to identified and tracked on subsequent visits (sometimes referred
to as an ID cookie). Whatever information the cookie(s) might store, when the client
returns to the website, it sends its cookies to the server and thereby enables the server
to access the stored data."
	-Dodson (United States Patent Application Publication Number: US
2003/0055530) paragraph 0132 "More specifically, as well known to those skilled in the
art, a match occurs when the specification for the targeted network resource falls within
the range defined by the domain attributes of the cookie under examination. A simple
comparison operation can carry out this evaluation"
	and (5) electronic recordkeeping ( see claims 1, 5-10, 14-18, and 27-30) see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)
	Examiner's note: the Examiner has reconsidered the previously concluded
insignificant extrasolution activity under the practical application step under the
significantly more step as detailed above.
Claim Interpretation
12.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

13.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claim(s) 1-20 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Heffernan et al. (United States Patent Application Publication Number: US 2012/0215621)

	As per claim 1, Heffernan et al. teaches An apparatus comprising: (see
paragraphs 0037 and 0040, Examiner's note: apparatus implemented by an
audience measurement entity).
	memory,  first instructions, circuitry to: (see paragraphs 0098-0099, Examiner’s note: software running on a computer to perform operations). 
	 receive a first network communication transmitted over a computer network from a client device, the first network communication triggered by second instructions in a collector media object presented at the client device, the first network communication including both (i) a first characteristic corresponding to the collector media object, and (ii) second characteristics respectively corresponding to a plurality of second media objects concurrently presented with the collector media object at the client device; (see paragraphs 0044, 0046-0047, and 0050, Examiner’s note: teaches receiving a tag or tags that includes executable instructions from a client device browser, where a tag or tags may include advertisements and/or content and include things like ad campaign identification information, a content identifier, source id, placement id, creative type, a media identifier, and/or user identification information.  Further teaches ads or content can be web pages, streaming video, and streaming audio (see paragraphs 0044 and 0047)  It is noted that the limitation is broad enough to include or recite (1) a tag being sent that includes information related to one ad (since this information is sent from the client device) like ad campaign, a creative type ID, source ID, etc. (see paragraph 0046) or (2) or alternatively or additionally could read on a tag that includes both ad and content (since this information is sent from the client device) like (ad campaign identification information, a content identifier, a media identifier, and/or a user identification), where content, media, and ads can include these like video and audio (see paragraphs 0044, 0046-0047, and 0050)). 
	and receive a second network communication transmitted over the computer network from a server of a database proprietor, the second network communication including demographic information;  and circuitry to execute the first instructions to associate the demographic information with the first and second characteristics based on both the first and second characteristics being received in the first network communication from the client device, (see paragraphs 0034, 0037, 0039, 0045, and 0068, Examiner’s note: teaches combining logged impressions from the audience measurement entity with demographic information from the database proprietor). 
	both the first and second characteristics included in the first network communication to reduce at least one of a network bandwidth used or a number of communications relative to systems that use separate network communications for separate media object impressions.  (see paragraphs 0044, 0046-0047, and 0050, Examiner’s note: teaches one tag that include multiple pieces of information like ad campaign identification information, a content identifier, source id, placement id, creative type, a media identifier, and/or user identification information). 
	While Heffernan et al. clearly teaches collecting and associating user online
exposure information with demographics (see abstract and paragraphs 0029, 0033,
0044, and 0046) through the use of software with different modules (see paragraphs
0069 and 0090), Heffernan et al. does not expressly teach the different circuitry of interface circuitry and processor circuitry performing the different functions as claimed.
	However, Heffernan et al. clearly teaches that the software elements performing
the functions in Heffernan et al. may be combined, divided, or rearranged (see
paragraph 0069).
	Therefore, it would have been obvious before the effective filing date of the
claimed invention to have modified Heffernan et al with the aforementioned teachings
from Heffernan et al. since one of ordinary skill in the art would have recognized that the
above software functions could have been combined to include the different circuitry
performing the different functions as claimed as a mere software design choice for
having different functions performed by different circuitry (see Heffernan et al.
paragraph 0069), when Heffernan et al. practically suggest as much by teaching the
software can be combined, divided, or rearranged (see paragraph 0069)
	As per claim 2, Heffernan et al. teaches
	wherein the collector media object and the second media objects are presented on a web page rendered at the client device (see paragraphs 0044, 0046-0047, and 0050, Examiner’s note: teaches tracking ads and other content presented at a user device on a webpage). 
	As per claim 3, Heffernan et al. teaches
	wherein the client device is at least one of a computer, a television, a tablet, or a mobile telephone (see paragraph 0045, Examiner's note: teaches the client device can
be a computer or a smart phone, and while more than one alternative is provided in the
efforts of compact prosecution only one is required by the claim).
	As per claim 4, Heffernan et al. teaches
	wherein each of the collector media object and the second media objects include at least one of an advertisement, video, or audio  (see paragraphs 0044, 0046-0047, and 0050, Examiner’s note: teaches receiving a tag or tags that includes executable instructions from a client device browser, where a tag or tags may include advertisements and/or content and include things like ad campaign identification information, a content identifier, source id, placement id, creative type, a media identifier, and/or user identification information.  Further teaches ads or content can be web pages, streaming video, and streaming audio (see paragraphs 0044 and 0047)  It is noted that the limitation is broad enough to include or recite (1) a tag being sent that includes information related to one ad (since this information is sent from the client device) like ad campaign, a creative type ID, source ID, etc. (see paragraph 0046) or (2) or alternatively or additionally could read on a tag that includes both ad and content (since this information is sent from the client device) like (ad campaign identification information, a content identifier, a media identifier, and/or a user identification), where content, media, and ads can include like video and audio (see paragraphs 0044, 0046-0047, and 0050)).
	As per claim 5, Heffernan et al. teaches
	wherein the circuitry is to receive, from the database proprietor, the demographic information, (see paragraphs 0037, 0039, 0045, 0051, 0068, and 0072, Examiner's note: apparatus correlating database proprietor demographic information).
	the demographic information corresponding to the client device as part of a parameter in a hypertext transfer protocol request (see paragraphs 0045-0046, 0055,0057, and 0072 Examiner's note: tracking some users through HTTP requests to correlate users with proprietor demographic information).
	While Heffernan et al. clearly teaches collecting and associating user online
exposure information with demographics (see abstract and paragraphs 0029, 0033,
0044, and 0046) through the use of software with different modules (see paragraphs
0069 and 0090), Heffernan et al. does note expressly teach the different circuitry of interface circuitry performing the different functions as claimed.
	However, Heffernan et al. clearly teaches that the software elements performing
the functions in Heffernan et al. may be combined, divided, or rearranged (see
paragraph 0069).
	Therefore, it would have been obvious before the effective filing date of the
claimed invention to have modified Heffernan et al with the aforementioned teachings
from Heffernan et al. since one of ordinary skill in the art would have recognized that the
above software functions could have been combined to include the different circuitry
performing the different functions as claimed as a mere software design choice for
having different functions performed by different circuitry (see Heffernan et al.
paragraph 0069), when Heffernan et al. practically suggest as much by teaching the
software can be combined, divided, or rearranged (see paragraph 0069)

	As per claim 6, Heffernan et al.  teaches
	wherein the circuitry is to: receive a first identifier in the first network communication from the client device, the first identifier corresponding to an audience measurement entity;  and send the client device a redirect request instructing the client device to send the database proprietor a third network communication including a second identifier corresponding to the database proprietor (see paragraphs 0052-0057, Examiner's note: tracking users through the use of cookies, where a first cookie identifier is used (see paragraphs 0052-0054) and then a second one is sent to the database proprietor (see paragraph 0057)).
	While Heffernan et al. clearly teaches collecting and associating user online
exposure information with demographics (see abstract and paragraphs 0029, 0033,
0044, and 0046) through the use of software with different modules (see paragraphs
0069 and 0090), Heffernan et al. does note expressly teach the different circuitry of interface circuitry performing the different functions as claimed.
	However, Heffernan et al. clearly teaches that the software elements performing
the functions in Heffernan et al. may be combined, divided, or rearranged (see
paragraph 0069).
	Therefore, it would have been obvious before the effective filing date of the
claimed invention to have modified Heffernan et al with the aforementioned teachings
from Heffernan et al. since one of ordinary skill in the art would have recognized that the
above software functions could have been combined to include the different circuitry
performing the different functions as claimed as a mere software design choice for
having different functions performed by different circuitry (see Heffernan et al.
paragraph 0069), when Heffernan et al. practically suggest as much by teaching the
software can be combined, divided, or rearranged (see paragraph 0069)

	As per claim 7, Heffernan et al.   teaches
	wherein the first identifier is a first cookie corresponding to the audience measurement entity at a first internet domain, and the second identifier is a second cookie corresponding to the database proprietor at a second internet domain (see
paragraphs 0052-0057, Examiner's note: tracking users through the use of cookies,
where a first cookie identifier is used (see paragraphs 0052-0054) and then a second
one is sent to the database proprietor ( see paragraph 0057)).
	As per claim 8, Heffernan et al.   teaches
	wherein the circuitry is to log impressions for media corresponding to the -3-Application No. 17/207,218Attorney Docket No. 20004/101587US03 Response to Office Action collector media object and the second media objects, (see paragraphs 0044, 0046-0047, and 0050, Examiner’s note: teaches receiving a tag or tags that includes executable instructions from a client device browser, where a tag or tags may include advertisements and/or content and include things like ad campaign identification information, a content identifier, source id, placement id, creative type, a media identifier, and/or user identification information.  Further teaches ads or content can be web pages, streaming video, and streaming audio (see paragraphs 0044 and 0047)  It is noted that the limitation is broad enough to include or recite (1) a tag being sent that includes information related to one ad (since this information is sent from the client device) like ad campaign, a creative type ID, source ID, etc. (see paragraph 0046) or (2) or alternatively or additionally could read on a tag that includes both ad and content (since this information is sent from the client device) like (ad campaign identification information, a content identifier, a media identifier, and/or a user identification), where content, media, and ads can include these like video and audio (see paragraphs 0044, 0046-0047, and 0050) .
	the associating of the demographic information with the first and second characteristics based on both the first and second characteristics being received in the first network communication includes associating the demographic information with the logged impressions (see paragraphs 0034, 0037, 0039, 0045, 0068, Examiner’s note: teaches combining logged impressions from the audience measurement entity with demographic information from the database proprietor).
	While Heffernan et al. clearly teaches collecting and associating user online
exposure information with demographics (see abstract and paragraphs 0029, 0033,
0044, and 0046) through the use of software with different modules (see paragraphs
0069 and 0090), Heffernan et al. does note expressly teach the different circuitry of processor circuitry performing the different functions as claimed.
	However, Heffernan et al. clearly teaches that the software elements performing
the functions in Heffernan et al. may be combined, divided, or rearranged (see
paragraph 0069).
	Therefore, it would have been obvious before the effective filing date of the
claimed invention to have modified Heffernan et al with the aforementioned teachings
from Heffernan et al. since one of ordinary skill in the art would have recognized that the
above software functions could have been combined to include the different circuitry
performing the different functions as claimed as a mere software design choice for
having different functions performed by different circuitry (see Heffernan et al.
paragraph 0069), when Heffernan et al. practically suggest as much by teaching the
software can be combined, divided, or rearranged (see paragraph 0069)

	As per claim 9, Heffernan et al.  teaches
	wherein the first characteristic and the second characteristics are collected for transmission in the first network communication based on the client device performing at least one collecting operation by executing the second instructions in the collector media object, the at least one collecting operation defined by second instructions (see paragraphs 0044, 0046-0047, and 0050, Examiner’s note: teaches receiving a tag or tags that includes executable instructions from a client device browser, where a tag or tags may include advertisements and/or content and include things like ad campaign identification information, a content identifier, source id, placement id, creative type, a media identifier, and/or user identification information.  Further teaches ads or content can be web pages, streaming video, and streaming audio (see paragraphs 0044 and 0047)  It is noted that the limitation is broad enough to include or recite (1) a tag being sent that includes information related to one ad (since this information is sent from the client device) like ad campaign, a creative type ID, source ID, etc. (see paragraph 0046) or (2) or alternatively or additionally could read on a tag that includes both ad and content (since this information is sent from the client device) like (ad campaign identification information, a content identifier, a media identifier, and/or a user identification), where content, media, and ads can include like video and audio (see paragraphs 0044, 0046-0047, and 0050) .
	As per claim 10, Heffernan et al.   teaches A non-transitory tangible computer readable storage medium comprising first instructions that, when executed, cause a machine to at least: (see paragraphs 0098-0099, Examiner's note: non-transitory computer readable medium performing functions).
	receive, a first network communication transmitted over a computer network from a client device, the first network communication triggered by second instructions in a collector media object presented at the client device, the first network communication including both (i) a first characteristic corresponding to the collector media object, and (ii) second characteristics respectively corresponding to a plurality of second media objects concurrently presented with the collector media object at the client device; (see paragraphs 0044, 0046-0047, and 0050, Examiner’s note: teaches receiving a tag or tags that includes executable instructions from a client device browser, where a tag or tags may include advertisements and/or content and include things like ad campaign identification information, a content identifier, source id, placement id, creative type, a media identifier, and/or user identification information.  Further teaches ads or content can be web pages, streaming video, and streaming audio (see paragraphs 0044 and 0047)  It is noted that the limitation is broad enough to include or recite (1) a tag being sent that includes information related to one ad (since this information is sent from the client device) like ad campaign, a creative type ID, source ID, etc. (see paragraph 0046) or (2) or alternatively or additionally could read on a tag that includes both ad and content (since this information is sent from the client device) like (ad campaign identification information, a content identifier, a media identifier, and/or a user identification), where content, media, and ads can include like video and audio (see paragraphs 0044, 0046-0047, and 0050)).
	 receive, a second network communication transmitted over the computer network from a server of a database proprietor, the second network communication including demographic information; and associate, the demographic information with the first and second characteristics based on both the first and second characteristics being received in the first network communication from the client device, (see paragraphs 0034, 0037, 0039, 0045, 0068, Examiner’s note: teaches combining logged impressions from the audience measurement entity with demographic information from the database proprietor).
	
	 both the first and second characteristics included in the first network communication to reduce at least one of a -4-Application No. 17/207,218Attorney Docket No. 20004/101587US03Response to Office Actionnetwork bandwidth used or a number of communications relative to systems that use separate network communications for separate media object impressions.   (see paragraphs 0044, 0046-0047, and 0050, Examiner’s note: teaches one tag that include multiple pieces of information like ad campaign identification information, a content identifier, source id, placement id, creative type, a media identifier, and/or user identification information).
	While Heffernan et al. clearly teaches collecting and associating user online
exposure information with demographics (see abstract and paragraphs 0029, 0033,
0044, and 0046) through the use of software with different modules (see paragraphs
0069 and 0090), Heffernan et al. does note expressly teach the different circuitry or instructions of using interface circuitry and using processor circuitry, for performing the different functions as claimed.
	However, Heffernan et al. clearly teaches that the software elements performing
the functions in Heffernan et al. may be combined, divided, or rearranged (see
paragraph 0069).
	Therefore, it would have been obvious before the effective filing date of the
claimed invention to have modified Heffernan et al with the aforementioned teachings
from Heffernan et al. since one of ordinary skill in the art would have recognized that the
above software functions could have been combined to include the different circuitry performing the different functions as claimed as a mere software design choice for having different functions performed by different circuitry (see Heffernan et al. paragraph 0069), when Heffernan et al. practically suggest as much by teaching the
software can be combined, divided, or rearranged (see paragraph 0069)
	As per claim 11, Heffernan et al.   teaches
	wherein the collector media object and the second media objects are presented on a web page rendered at the client device (see paragraphs 0044, 0046-0047, and 0050, Examiner’s note: teaches tracking ads and other content presented at a user device on a webpage).
	As per claim 12, Heffernan et al.   teaches
	wherein the client device is at least one of a computer, a television, a tablet, or a mobile telephone (see paragraph 0045, Examiner's note: teaches the client device can
be a computer or a smart phone, and while more than one alternative is provided in the
efforts of compact prosecution only one is required by the claim).
	As per claim 13, Heffernan et al.    teaches
	wherein each of the collector media object and the second media objects include at least one of an advertisement, video, or audio (see paragraphs 0044, 0046-0047, and 0050, Examiner’s note: teaches receiving a tag or tags that includes executable instructions from a client device browser, where a tag or tags may include advertisements and/or content and include things like ad campaign identification information, a content identifier, source id, placement id, creative type, a media identifier, and/or user identification information.  Further teaches ads or content can be web pages, streaming video, and streaming audio (see paragraphs 0044 and 0047).  It is noted that the limitation is broad enough to include or recite (1) a tag being sent that includes information related to one ad (since this information is sent from the client device) like ad campaign, a creative type ID, source ID, etc. (see paragraph 0046) or (2) or alternatively or additionally could read on a tag that includes both ad and content (since this information is sent from the client device) like (ad campaign identification information, a content identifier, a media identifier, and/or a user identification), where content, media, and ads can include like video and audio (see paragraphs 0044, 0046-0047, and 0050)).
	As per claim 14, Heffernan et al.   teaches
	wherein the first instructions further cause the machine to: request from the database proprietor the demographic information, the demographic information corresponding to the client device; (see paragraphs 0037, 0039, 0045, 0051, 0068, and 0072, Examiner's note: apparatus correlating database proprietor demographic information).
	and receive from the database proprietor the requested demographic information as part of a parameter in a hypertext transfer protocol request (see paragraphs 0045-0046, 0055,0057, and 0072 Examiner's note: tracking some users through HTTP requests to correlate users with proprietor demographic information).

	As per claim 15, Heffernan et al.   teaches
	wherein the first instructions further cause the machine to: receive a first identifier in the first network communication from the client device, the first identifier corresponding to an audience measurement entity;  and send the client device a redirect request instructing the client device to send the database proprietor a third network communication including a second identifier corresponding to the database proprietor (see paragraphs 0052-0057, Examiner's note: tracking users through the use of cookies, where a first cookie identifier is used (see paragraphs 0052-0054) and then a second one is sent to the database proprietor (see paragraph 0057)).

	As per claim 16, Heffernan et al.   teaches
	wherein the first identifier is a first cookie corresponding to the audience measurement entity at a first internet domain, and the second identifier is a second cookie corresponding to the database proprietor at a second internet domain (see
paragraphs 0052-0057, Examiner's note: tracking users through the use of cookies,
where a first cookie identifier is used (see paragraphs 0052-0054) and then a second
one is sent to the database proprietor ( see paragraph 0057)).

	As per claim 17, Heffernan et al.   teaches
	wherein the first instructions further cause the machine to log impressions for media corresponding to the collector media object and the second media objects, (see paragraphs 0044, 0046-0047, and 0050, Examiner’s note: teaches receiving a tag or tags that includes executable instructions from a client device browser, where a tag or tags may include advertisements and/or content and include things like ad campaign identification information, a content identifier, source id, placement id, creative type, a media identifier, and/or user identification information.  Further teaches ads or content can be web pages, streaming video, and streaming audio (see paragraphs 0044 and 0047).  It is noted that the limitation is broad enough to include or recite (1) a tag being sent that includes information related to one ad (since this information is sent from the client device) like ad campaign, a creative type ID, source ID, etc. (see paragraph 0046) or (2) or alternatively or additionally could read on a tag that includes both ad and content (since this information is sent from the client device) like (ad campaign identification information, a content identifier, a media identifier, and/or a user identification), where content, media, and ads can include like video and audio (see paragraphs 0044, 0046-0047, and 0050) .
	the associating of the demographic information with the first and second characteristics based on both the first and second characteristics being received in the first network communication includes associating the demographic information with the logged impressions.  (see paragraphs 0034, 0037, 0039, 0045, 0068, Examiner’s note: teaches combining logged impressions from the audience measurement entity with demographic information from the database proprietor).
	
	As per claim 18, Heffernan et al.   teaches A method comprising: (see
paragraph 0034, Examiner's note: methods for cooperating with one or more
database proprietors for measuring demographic-based exposures to media such
as content and or advertisements),
	receiving, a first network communication transmitted over a computer network from a client device, the first network communication triggered by first instructions in a collector media object presented at the client device, the first network communication including both (i) a first characteristic corresponding to the collector media object, and (ii) second characteristics respectively corresponding to a plurality of second media objects concurrently presented with the collector media object at the client device; (see paragraphs 0044, 0046-0047, and 0050, Examiner’s note: teaches receiving a tag or tags that includes executable instructions from a client device browser, where a tag or tags may include advertisements and/or content and include things like ad campaign identification information, a content identifier, source id, placement id, creative type, a media identifier, and/or user identification information.  Further teaches ads or content can be web pages, streaming video, and streaming audio (see paragraphs 0044 and 0047).  It is noted that the limitation is broad enough to include or recite (1) a tag being sent that includes information related to one ad (since this information is sent from the client device) like ad campaign, a creative type ID, source ID, etc. (see paragraph 0046) or (2) or alternatively or additionally could read on a tag that includes both ad and content (since this information is sent from the client device) like (ad campaign identification information, a content identifier, a media identifier, and/or a user identification), where content, media, and ads can include these like video and audio (see paragraphs 0044, 0046-0047, and 0050)).
	 receiving, a second network communication transmitted over the computer network from a server of a database proprietors the second network communication including demographic information; and associating, by executing second instructions with at least one processor, the demographic information with the first and second characteristics based both on the first and second characteristics being received in the first network communication from the client device, (see paragraphs 0034, 0037, 0039, 0045, 0068, Examiner’s note: teaches combining logged impressions from the audience measurement entity with demographic information from the database proprietor).
	both the first and second characteristics included in -6-Application No. 17/207,218Attorney Docket No. 20004/101587US03 Response to Office Action the first network communication to reduce at least one of a network bandwidth used or a number of communications relative to systems that use separate network communications for separate media object impressions.  (see paragraphs 0044, 0046-0047, and 0050, Examiner’s note: teaches one tag that include multiple pieces of information like ad campaign identification information, a content identifier, source id, placement id, creative type, a media identifier, and/or user identification information).
	While Heffernan et al. clearly teaches collecting and associating user online
exposure information with demographics (see abstract and paragraphs 0029, 0033,
0044, and 0046) through the use of software with different modules (see paragraphs
0069 and 0090), Heffernan et al. does note expressly teach the different circuitry or instructions of using interface circuitry and using processor circuitry, for performing the different functions as claimed.
	However, Heffernan et al. clearly teaches that the software elements performing
the functions in Heffernan et al. may be combined, divided, or rearranged (see
paragraph 0069).
	Therefore, it would have been obvious before the effective filing date of the
claimed invention to have modified Heffernan et al with the aforementioned teachings
from Heffernan et al. since one of ordinary skill in the art would have recognized that the
above software functions could have been combined to include the different circuitry performing the different functions as claimed as a mere software design choice for having different functions performed by different circuitry (see Heffernan et al. paragraph 0069), when Heffernan et al. practically suggest as much by teaching the
software can be combined, divided, or rearranged (see paragraph 0069)
	As per claim 19, Heffernan et al.   teaches
	wherein the collector media object and the second media objects are presented on a web page rendered at the client device.  (see paragraphs 0044, 0046-0047, and 0050, Examiner’s note: teaches tracking ads and other content presented at a user device on a webpage).
	As per claim 20, Heffernan et al.    teaches
	wherein the client device is at least one of a computer, a television, a tablet, or a mobile telephone.  (see paragraph 0045, Examiner's note: teaches the client device can
be a computer or a smart phone, and while more than one alternative is provided in the
efforts of compact prosecution only one is required by the claim).

	As per claim 26, Heffernan et al.   teaches 
	wherein each of the collector media object and the second media objects include at least one of an advertisement, video, or audio.  (see paragraphs 0044, 0046-0047, and 0050, Examiner’s note: teaches receiving a tag or tags that includes executable instructions from a client device browser, where a tag or tags may include advertisements and/or content and include things like ad campaign identification information, a content identifier, source id, placement id, creative type, a media identifier, and/or user identification information.  Further teaches ads or content can be web pages, streaming video, and streaming audio (see paragraphs 0044 and 0047).  It is noted that the limitation is broad enough to include or recite (1) a tag being sent that includes information related to one ad (since this information is sent from the client device) like ad campaign, a creative type ID, source ID, etc. (see paragraph 0046) or (2) or alternatively or additionally could read on a tag that includes both ad and content (since this information is sent from the client device) like (ad campaign identification information, a content identifier, a media identifier, and/or a user identification), where content, media, and ads can include these like video and audio (see paragraphs 0044, 0046-0047, and 0050) .
	As per claim 27, Heffernan et al.   teaches
	further including: requesting from the database proprietor the demographic information, the demographic information corresponding to the client device; (see paragraphs 0037, 0039, 0045, 0051, 0068, and 0072, Examiner's note: apparatus correlating database proprietor demographic information).
	 and receiving from the database proprietor the requested demographic information as part of a parameter in a hypertext transfer protocol request.  (see paragraphs 0045-0046, 0055,0057, and 0072 Examiner's note: tracking some users through HTTP requests to correlate users with proprietor demographic information).
	As per claim 28, Heffernan et al.    teaches
	further including: receiving a first identifier in the first network communication from the client device, the first identifier corresponding to an audience measurement entity;  and sending the client device a redirect request instructing the client device to send the database proprietor a third network communication including a second identifier corresponding to the database proprietor.  (see paragraphs 0052-0057, Examiner's note: tracking users through the use of cookies, where a first cookie identifier is used (see paragraphs 0052-0054) and then a second one is sent to the database proprietor (see paragraph 0057)).
	As per claim 29, Heffernan et al.   teaches
	wherein the first identifier is a first cookie corresponding to the audience measurement entity at a first internet domain, and the -7-Application No. 17/207,218Attorney Docket No. 20004/101587US03 Response to Office Action second identifier is a second cookie corresponding to the database proprietor at a second internet domain.  (see
paragraphs 0052-0057, Examiner's note: tracking users through the use of cookies,
where a first cookie identifier is used (see paragraphs 0052-0054) and then a second
one is sent to the database proprietor ( see paragraph 0057)).

	As per claim 30, Heffernan et al.   teaches
	further including logging impressions for media corresponding to the collector media object and the second media objects, (see paragraphs 0044, 0046-0047, and 0050, Examiner’s note: teaches receiving a tag or tags that includes executable instructions from a client device browser, where a tag or tags may include advertisements and/or content and include things like ad campaign identification information, a content identifier, source id, placement id, creative type, a media identifier, and/or user identification information.  Further teaches ads or content can be web pages, streaming video, and streaming audio (see paragraphs 0044 and 0047)  It is noted that the limitation is broad enough to include or recite (1) a tag being sent that includes information related to one ad (since this information is sent from the client device) like ad campaign, a creative type ID, source ID, etc. (see paragraph 0046) or (2) or alternatively or additionally could read on a tag that includes both ad and content (since this information is sent from the client device) like (ad campaign identification information, a content identifier, a media identifier, and/or a user identification), where content, media, and ads can include like video and audio (see paragraphs 0044, 0046-0047, and 0050) .
	 the associating of the demographic information with the first and second characteristics based on both the first and second characteristics being received in the first network communication includes associating the demographic information with the logged impressions. (see paragraphs 0034, 0037, 0039, 0045, 0068, Examiner’s note: teaches combining logged impressions from the audience measurement entity with demographic information from the database proprietor).


Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
	 a. Klaus World Intellectual Property Organization WIPO (WO
2012/087954) teaches methods to determine media impressions using distributed demographic information (see title and abstract)
	b.	Non- Patent Literate Ad Ops Insider How to read DoubleClick ad tags and ad tag variables dated 2/25/2010.  The NPL reference shows ad tags include many different objects with different characteristics.   
	c.	Little (United States Patent Application publication Number: US 2008/0294523) paragraph 0027 “In the present embodiment, the ad tags comprise computer code, such as HTML code. Each ad tag may include any appropriate information, such as website information, ad types, and pixel data. For example, the ad tags may include the publisher system's 112 name, publisher system's 112 network ID, the ad type (e.g., skyscraper, popunders, etc.), an age or duration of the ad tag, and pricing information.”
	d. 	Demir et al. (United States Patent Number: US 8555391) column 26 lines 60-65 teaches “As explained above, for a given ad tag, it is possible that a single advertisement creative may always be shown, one of multiple advertisements from a single advertiser or from a single server in an ad network may be shown, or one of multiple advertisement creatives from one of multiple tiers of ad network providers may be shown”

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621